                                Case
                                Case2:21-cv-01046-RFB-BNW
                                     2:21-cv-01046-RFB-BNW Document
                                                           Document10
                                                                    9 Filed
                                                                      Filed06/09/21
                                                                            06/11/21 Page
                                                                                     Page11of
                                                                                           of22



                    1         Z. Kathryn Branson, Bar No. 11540
                              kbranson@littler.com
                    2         LITTLER MENDELSON P.C.
                              3960 Howard Hughes Parkway
                    3         Suite 300
                              Las Vegas, Nevada 89169.5937
                    4         Telephone:    702.862.8800
                              Fax No.:      702.862.8811
                    5
                              Attorneys for Defendants
                    6         AMERICAN STAFFING OF NEVADA, INC. AND
                              AMERICAN STAFFING, INC.
                    7

                    8                                         UNITED STATES DISTRICT COURT
                    9                                               DISTRICT OF NEVADA
                 10

                 11           BOBETTE COUSINEAU, an individual,                      Case No.: 2:21-cv-01046-RFB-BNW
                 12                              Plaintiff,                          STIPULATION AND [PROPOSED]
                                                                                     ORDER TO CONTINUE DEADLINE RE
                 13                  v.                                              FILING RESPONSIVE PLEADING
                 14           AMERICAN STAFFING OF NEVADA, INC., a                   [FIRST REQUEST]
                              domestic corporation; AMERICAN STAFFING,
                 15           INC., a foreign corporation; EXEL, INC. d/b/a
                              DHL SUPPLY CHAIN, a foreign corporation;
                 16           DOES I through X; and ROE Corporations XI
                              through XX, inclusive,
                 17
                                                 Defendants.
                 18

                 19
                                     Plaintiff BOBETTE COUSINEAU (“Plaintiff”) and Defendants AMERICAN STAFFING
                 20
                              OF NEVADA, INC. and AMERICAN STAFFING, INC., (jointly referred to as “Defendants”), by
                 21
                              and through their respective counsel of record, hereby stipulate and agree that Defendant shall have
                 22
                              until June 18, 2021 to file its responsive pleading to Plaintiff’s Complaint (ECF No. 1), which
                 23
                              Complaint was filed with the Petition of Removal on June 2, 2021 (ECF No. 1) and served on May
                 24
                              6, 2021. The parties make this request due to scheduling conflicts and need for additional time to
                 25
                              investigate the allegations in the Complaint in order to respond.
                 26
                                      If the requested extension is granted, Defendant will file its response to Plaintiff’s
                 27
                               Complaint on or before June 18, 2021.
                 28
LITTLER MENDELSON P.C.
 3960 Howard Hughes Parkway
          Suite 300
  Las Vegas, NV 89169.5937                                                     1
        702.862.8800
                                Case
                                Case2:21-cv-01046-RFB-BNW
                                     2:21-cv-01046-RFB-BNW Document
                                                           Document10
                                                                    9 Filed
                                                                      Filed06/09/21
                                                                            06/11/21 Page
                                                                                     Page22of
                                                                                           of22



                    1                This is the first request for an extension of time to file a responsive pleading made by the
                    2         parties and the parties make this request in good faith and not for the purpose of delay.
                    3           Dated: June 9, 2021                            Dated: June 9, 2021
                    4           Respectfully submitted,                        Respectfully submitted,
                    5

                    6         /s/ Christian Gabroy, Esq.                       __
                              CHRISTIAN GABROY, ESQ.                           Z. KATHRYN BRANSON, ESQ.
                    7         KAINE MESSER, ESQ.                               LITTLER MENDELSON, P.C.
                              GABROY LAW OFFICES
                    8                                                         Attorneys for Defendants
                              Attorneys for Plaintiff                          AMERICAN STAFFING OF NEVADA, INC.
                    9         BOBETTE COUSINEAU                               and AMERICAN STAFFING, INC.
                 10
                                                                             ORDER
                 11

                 12                                                                IT IS SO ORDERED.

                 13

                 14

                 15
                                                                                   _______________________________________
                 16                                                                UNITED STATES DISTRICT COURT
                                                                                   DATED: June 11, 2021
                 17

                 18

                 19
                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
LITTLER MENDELSON P.C.
 3960 Howard Hughes Parkway
          Suite 300
  Las Vegas, NV 89169.5937                                                     2
        702.862.8800
